The record in this case, with petition in error attached, was filed in this court on April 29, 1921. Plaintiff in error has had printed and served its brief, and the case has been regularly reached for disposal, and defendant in error has filed no brief and offered no excuse for not filing one; and under the rule followed by a long line of decisions of this court, a failure on the part of defendant in error to file brief or offer some excuse for not filing one, and it appearing that the brief filed by plaintiff in error reasonably tends to sustain the assignment of error, this court will not look into the record to find some way in which the judgment might be sustained, but will reverse the case in accordance with the prayer of the petition. Butler v. McSpadden, 25 Okla. 465,107 P. 170; Bank of Grove v. Dennis, 30 Okla. 70, 118 P. 570; Rudd v. Wilson, 32 Okla. 85, 121 P. 252. For the reasons above stated, the judgment in this case is reversed, and the cause remanded for a new trial.
By the Court: It is so ordered.